Citation Nr: 1738429	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  08-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for carpal tunnel syndrome of the right hand, rated as 20-percent disabling prior to August 7, 2007 and 30-percent disabling thereafter.

2.  Entitlement to an increased rating for carpal tunnel syndrome of the left side, rated as 10-percent disabling prior to August 7, 2007 and 20-percent disabling thereafter.

3.  Entitlement to a rating in excess of 20 percent for external hemorrhoids.

4.  Entitlement to a rating in excess of 20 percent for cervical myositis, uncovertebral joint arthrosis at C5-C6 and C6-C7, and cervical spondylosis (previously rated as cervical spine spondylosis with nuchal ligamental calcification C-6 transverse process and left neck paraspinal spasm).

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to July 1967 and from January 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran's claims for increased ratings for bilateral carpal tunnel syndrome date back to August 2006.  In April 2010, the Board remanded the claims for additional evidentiary development; they have now been returned to the Board for review.

In April 2011, the RO issued a rating decision which granted an increased 10-percent rating for cervical myositis, uncovertebral joint arthrosis, and cervical spondylosis.  In November 2011, the RO issued a rating decision denying entitlement to a TDIU.  The Veteran filed timely Notices of Disagreement (NODs) with these decisions.  Statements of the Case (SOCs) were issued in May 2013.  The Veteran perfected his appeal to the Board as to these issues in May 2013.

In August 2016, the RO issued a rating decision denying a rating in excess of 20 percent for external hemorrhoids.  The Veteran filed a timely NOD in September 2016.  An SOC was issued in November 2016.  The Veteran perfected his appeal to the Board as to this issue in November 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2016, the Veteran submitted written correspondence indicating that he wished to participate in a Board videoconference hearing regarding his pending claims.  In September 2016, he was notified that he would be placed on the list of persons waiting to appear for such a hearing.  To date, however, a hearing has not been scheduled.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding the claims on appeal, his request should be granted.  Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to have the Veteran scheduled for a Board videoconference hearing in accordance with his request.  See Correspondence (August 2016).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

